Title: To John Adams from James McHenry, 24 May 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 24 May 1799

I have the honour respectfully to acknowledge the receipt of your letters of the 7th & 13th, and also by yesterdays mail one of the 14th and three of the 16th Instant.
The inclosed copy of a letter to Mr. Joseph Williams of Springfield will shew the steps I had taken, relative to Mr. Coltons account, and the order given for its final settlement. I have assurances from Mr. Ames that such assistant is no longer necessary.
I could not read Cap. Lillies relation of his military services without being sensibly affected. I return his letter agreeably to your desire, and hope, whatever you may find best to do for him, will set his mind at ease.
Considering as you have, the weight of recommendations to be in favour of Mr. Graves, I have avail’d myself of your suggestion, and informed him that you had been pleased to appoint him Lt. Colonel. I flatter myself Mr Darling will accept of the majority.
It will be necessary that we should establish in the vicinity of this City, a laboratory, and erect a powder house, and warehouses, where we can prepare and store wrought ammunition and store in due order and safety these military articles which are constantly wanted for the army. I prefer a position near this City, on account of œconomy, proximity to this office, and the greater certainly there is of transportation to all points of the union. I expect to have it in my power to procure a piece of ground on reasonable terms either upon the Schuylkil or Delaware well adapted for this purpose, which unless you should direct otherwise I shall cause to be purchased and lose no time in erecting the appropriate buildings.
I have the honour to be with the greatest respect, Sir, / your most ob st.

James McHenry